Case 2:18-cr-00069-SPC-MRM Document 155 Filed 09/21/21 Page 1 of 2 PageID 1399




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

 UNITED STATES OF AMERICA

 v.                                                   CASE NO.: 2:18-cr-69-SPC-MRM

 EDDIE JUNIOR SAEZ


                                         ORDER1

        Before the Court is Defendant Eddie Junior Saez’s pro se Motion Request

 for Production of Copies of “All” Discovery Material and Documents in this

 Matter. (Doc. 154). Defendant seeks the Court to give him—free of charge—

 “the necessary legal material and discovery documents” so he “can move

 forward in preparation of filing his 28 U.S.C. § 2241 petition.” He has asked

 his former attorney for the documents to no avail.

        Last year, the Eleventh Circuit issued its Mandate affirming

 Defendant’s conviction and sentence. (Doc. 149). Since then, Defendant has

 not moved for habeas relief under 28 U.S.C. § 2241. Yet he seems interested

 in doing so. Defendant may not have the requested copies, however, with no

 such matter pending in this Court. See Harless v. United States, 329 F.2d 397

 (11th Cir. 1964) (“A federal prisoner is not entitled to obtain copies of court



 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide. The Court is also not responsible for a hyperlink’s
 availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:18-cr-00069-SPC-MRM Document 155 Filed 09/21/21 Page 2 of 2 PageID 1400




 records at Government expense for the purpose of searching the record for

 possible error.”). Should Defendant file a proper § 2241 motion, he may renew

 his request for copies.2 See United States v. Ciszkowski, No. 8:05-CR-36-T-

 23TBM, 2008 WL 2742697, at *1 (M.D. Fla. July 11, 2008).

        Accordingly, it is now

        ORDERED:

        Defendant Eddie Junior Saez’s pro se Motion Request for Production of

 Copies of “All” Discovery Material and Documents in this Matter (Doc. 154) is

 DENIED.

        DONE AND ORDERED in Fort Myers, Florida on September 21, 2021.




 Copies: Counsel of Record




 2Defendant has filed a motion to vacate under 28 U.S.C. § 2255. (Doc. 150; Doc. 152). To the
 extent that Defendant is requesting copies for that matter, he must file an appropriate motion
 in that case, which is styled as Saez v. United States, No. 2:21-cv-531-SPC-NPM (M.D. Fla.).




                                               2
